Motion Granted and Order filed March 29, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00663-CV
                                    ____________


                                 RICK BATY, Appellant

                                            V.


                    BOWEN, MICLETTE & BRITT, INC., Appellee


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2007-38177


                                       ORDER
        The reporter's record in this case was due September 27, 2011. See Tex. R. App. P.
35.1. On March 8, 2012, we granted appellant's motion to compel and ordered Katherine
Chargaris to file her portion of the reporter's record in this appeal on or before March 28,
2012. Katherine Chargaris was informed that if she did not timely file her portion of the
record as ordered, a show cause order would issue. On March 20, 2012, Katherine
Chargaris filed a motion to extend time to file her portion of the record until April 20,
2012.
       The court will delay ruling on the motion for extension of time until April 10, 2012.
If the record is not filed on or before 10:00 am on April 10, 2012, a show cause order will
issue April 10, 2012, directing Katherine Chargaris to appear before this court on a date
certain to show cause why she should not be held in contempt for failing to file the record
as ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.




                                             2